Citation Nr: 1628364	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  10-17 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a respiratory disability other than asthma, to include sinusitis, sleep apnea, pulmonary fibrosis, and chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for a disability manifested by a weakened immune system.

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S. J.


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1964 to July 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In July 2011, a Travel Board hearing was held before a Veterans Law Judge (VLJ); a transcript is associated with the record.  

In June 2016, the Board informed the appellant that the VLJ who conducted the April 2008 hearing is no longer with the Board and offered him the opportunity for a hearing before another VLJ.  In correspondence received that same month, the Veteran indicated he desired a Travel Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

As was noted above, the Veteran has requested the opportunity to testify at a Travel Board hearing held before a VLJ who will decide his case.  As he is entitled to such hearing (see 38 U.S.C.A. § 7107(d)), and because Travel Board hearings are scheduled by the AOJ, this matter must be remanded to the AOJ for such purpose.  38 C.F.R. § 20.707.

Accordingly, the case is REMANDED for the following:

The Veteran should be scheduled for a Travel Board hearing in connection with this appeal.  A copy of the notice provided to the Veteran of the scheduled hearing should be placed in the record.  Thereafter, the case should be processed in accordance with established appellate procedure.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




